ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_10_FR.txt. 244

OPINION DISSIDENTE DE M. ONYEAMA
[Traduction]

Ainsi que je l’ai déclaré dans mon opinion dissidente en l’affaire oppo-
sant le Royaume-Uni et l'Islande, si j’accepte les décisions consignées
aux sous-paragraphes | et 2 du dispositif de l'arrêt de la Cour, je ne puis
en revanche souscrire à leurs motifs ni, par conséquent, voter en faveur
de j’arrêt.

Selon moi, dans les sous-paragraphes 3 et 4 du dispositif, la Cour
s’est occupée de questions qui ne font l’objet d’aucun litige entre les
Parties et pour lesquelles sa compétence est douteuse. Au sous-para-
graphe 5, elle a refusé de donner suite à de la demande contenue dans la
conclusion finale de la République fédérale d'Allemagne qui la priait de:

«dire et juger que la République d’Islande est en principe respon-
sable du tort causé aux navires de pêche allemands par les actes illi-
cites des garde-côtes islandais ... et a l'obligation de réparer entière-
ment le préjudice que ia République fédérale d'Allemagne et ses
ressortissants ont effectivement subi de ce fait ».

Je pense que la Cour aurait dû faire droit à cette demande et ne peux
donc pas non plus me rallier à l’arrêt sur ce point.

*

Il existe actuellement quatre conventions qui renferment l’essentiel des
règles positives de droit international concernant la mer. Ce sont la
Convention sur la haute mer, la Convention sur la mer territoriale et la
zone contiguë, la Convention sur la pêche et la conservation des res-
sources biologiques de la haute mer et la Convention sur le plateau conti-
nental. L'Islande n’est partie à aucune de ces conventions, où l’on cherche-
rait vainement le fondement, en droit international, de l'élargissement uni-
latéral, par un Etat quelconque, de sa compétence exclusive en matière
de pêche sur des régions de la haute mer. La Convention sur la haute
mer, dont les dispositions sont reconnues comme étant pour l’essentiel
déclaratoires de principes établis du droit international, dispose, en son
article 2, que la haute mer est ouverte à toutes les nations et qu’aucun
Etat ne peut légitimement prétendre en soumettre une partie quelconque
à sa souveraineté.

Au paragraphe 44 de l'arrêt, la Cour souligne qu’après la Conférence
sur le droit de la mer qui s’est tenue à Genève en 1958 la notion de zone

73
COMPÉTENCE PÊCHERIES (OP. DISS. ONYEAMA) 245

de pêche à l’intérieur de laquelle un Etat peut prétendre à une compétence
exclusive en matière de pêcheries indépendamment de sa mer territoriale
s'est cristallisée en tant que règle de droit international coutumier. La
Cour poursuit en ces termes: «Fextension de cette zone de pêche jusqu’à
une limite de 12 milles à partir des lignes de base semble désormais
généralement acceptée ».

Les tentatives de certains Etats pour repousser leurs limites de pêche à
plus de 12 milles des lignes de base ne semblent pas avoir été générale-
ment acceptées, et la Cour ne considère pas que la pratique de ces Etats
soit consacrée par le droit international coutumier.

L'échange de notes de 1961 entre la République fédérale d'Allemagne
et l'Islande reconnaissait à l'Islande le droit à une zone de pêche jusqu'à
12 milles des lignes de base entourant ses côtes, en contrepartie d'une
assurañce suivant laquelle, en cas de différend, la validité de tout nouvel
élargissement de la compétence de l'Islande en matière de pêche serait
soumise à la décision de la Cour. Malgré l'accord représenté par l'échange
de notes, l'Islande a adopté le 14 juillet 1972 le règlement n° 189/1972 par
lequel elle prétendait porter unilatéralement de 12 à 50 milles sa compé-
tence exclusive en matière de pêche. Dans des déclarations et des échanges
diplomatiques ultérieurs, elle a répudié Paccord consacré par l'échange
de notes.

L’échange de notes prévoyait qu’en cas de différend relatif à l’élar-
gissement par l'Islande de sa compétence en matière de pêche au-delà des
limites alors convenues chaque partie pourrait saisir la Cour. C'est en
vertu de cette disposition que l'Allemagne a déposé sa requête et c’est
de cette clause (couplée avec l’article 36, paragraphe |, du Statut de la
Cour) que la Cour tire sa juridiction.

En répudiant son engagement et en refusant de reconnaître la compé-
tence de la Cour, l'Islande a violé les termes de laccord; mais, la Cour
ayant été régulièrement saisie par l’une des parties à l'accord et de la
manière qui y était prévue, c’est l’arrêt de la Cour sur la question de la
validité de l’élargissement qui, selon moi, entraînera pour finir l'inopposa-
bilité de l'élargissement à la République fédérale d'Allemagne, et non
pas la violation par l'Islande de l’accord constitué par l'échange de notes.
La répudiation injustifiée de l'accord par l'Islande a pour résultat que,
tant que le juge ne s’est pas prononcé au sujet de la validité de l'élargisse-
ment, l'Islande ne peut valablement opposer à la République fédérale
le règlement qui le prévoit car elle ne saurait être autorisée à bénéficier
de ses propres manquements; cependant, en dehors d’un arrêt de la Cour
sur la validité de l’extension, cette violation ne saurait en soi suffire à
résoudre la question de l’opposabilité

a

En vertu de la premiére conclusion figurant dans le mémoire sur le fond
de Ia République fédérale d’Allemagne, la Cour est priée de dire et juger:

74
COMPÉTENCE PÊCHERIES (OP. DISS. ONYEAMA) 246

«Que lélargissement unilatéral par l'Islande de sa zone de com-
pétence exclusive sur les pêcheries jusqu'à 50 milles marins à partir
des lignes de base actuelles, mis en vigueur par le règlement n° 189/
1972 pris par le ministre islandais des pêcheries le 14 juillet 1972, n’a
aucun fondement en droit international à l'encontre de la République
fédérale d'Allemagne et n'est donc pas opposable à la République
fédérale d'Allemagne ni aux navires de pêche qui y sont immatriculés.»

Comme je la comprends, cette conclusion signifie que le règlement n’a
aucun fondement en droit international et que, pour cette raison, il ne
saurait être opposé à la République fédérale d'Allemagne.

A mon avis, la Cour a l'obligation de trancher la question essentielle
de savoir si le règlement a un fondement quelconque en droit international
et de dire, si ce n’est pas le cas, qu’en conséquence il n’est pas opposable à
la République fédérale d'Allemagne. Mais la Cour, tout en déclarant le
règlement inopposable à la République fédérale d'Allemagne et en indi-
quant, dans ses motifs, que ce règlement est contraire à la Convention sur
la haute mer, s’abstient de se prononcer sur la question primordiale:
est-il fondé ou non en droit international? Le dispositif de l’arrêt évite
toute prise de position à ce sujet.

Les motifs sur lesquels la Cour s’est fondée pour conclure que le
règlement n'est pas opposable à la République fédérale d'Allemagne
sont exposés au paragraphe 59 de larrét, et paraissent faire dépendre la
validité du règlement de la question de savoir s’il reconnaît et respecte les
droits de pêche de la République fédérale d'Allemagne dans la zone de
pêche, sans faire aucune référence à sa compatibilité avec le droit inter-
national général. En s’abstenant de trancher ce qui, d’après moi, consti-
tuait le véritable litige entre les Parties, la Cour ne s’est pas convenable-
ment acquittée de sa mission qui est, en vertu de l’article 38, paragraphe |,
de son Statut, de régler conformément au droit international les différends
qui lui sont soumis.

J'estime que le règlement islandais attaqué n’a aucun fondement en
droit international vu que ses dispositions relatives à l'élargissement de la
compétence exclusive de l’Islande en matière de pêche ne peuvent s’ap-
puyer sur aucune des quatre conventions que j'ai mentionnées, notam-
ment la Convention sur la haute mer, et qu’elles ne concordent pas non
plus avec la notion de zone de pêche acceptée aujourd’hui!. Etant donné
Pattitude de ’Islande dont témoignent les documents qu’elle a adressés à
la Cour, et les deux premières conclusions présentées par la République
fédérale d'Allemagne dans son mémoire sur le fond, il me semble que les
Parties sont en droit d'attendre de la Cour une réponse indiquant si, en
droit international l'Islande pouvait unilatérälement étendre sa compé-
tence exclusive en matière de pêche au-delà des limites convenues dans

l'échange de notes de 1961.
*

1 Voir le paragraphe 44 de l'arrêt.
75
COMPÉTENCE PÊCHERIES (OP. DISS. ONYEAMA) 247

Dans mon opinion dissidente en l'affaire concernant le Royaume-Uni
et l'Islande, j’ai expliqué pourquoi à mon avis le différend entre les Parties
ne portait pas sur la conservation des stocks de poisson, les limitations des
prises et les droits préférentiels. Les entretiens entre le Royaume-Uni
et l'Islande ont précédé les conversations entre la République fédérale
d'Allemagne et l’Islande et, à mon sens, ils donnent une idée très claire de
l'attitude de l'Islande à l’égard de toute la question des droits de pêche
dans les eaux entourant son territoire. La loi concernant la conservation
scientifique des pêcheries du plateau continental, adoptée par le Parlement
islandais (Althing) le 5 avril 1948, habilitait le ministère des Pêcheries du
Gouvernement islandais à établir «par voie de règlement, dans les limites
du plateau continental islandais, des zones de conservation définies dans
lesquelles les pêcheries seront intégralement réglementées et contrôlées par
I’ Islande » (les italiques sont de nous). Je note en passant que, malgré le
titre de cette loi, le but évident de l'Islande, témoin le passage que j'ai
souligné, était de contôler et de réglementer unilatéralement toute pêche
dans les zones dites de conservation; ainsi, dès 1948, l'Islande était déjà
résolue à s’assurer le contrôle exclusif de la pêche au-dessus de son plateau
continental. Les négociations entre la République fédérale d'Allemagne et
l'Islande ont été précédées par la remise à la République fédérale d'une
copie de l'échange de notes du 11 mars 1961 entre le Royaume-Uni et
l'Islande, et se sont conclues par un accord en forme d'échange de notes,
prenant effet le 19 juillet 1961. La disposition de cet échange de notes qui
concerne la question du différend opposant les Parties en l’espèce est la
suivante:

«Le Gouvernement islandais continuera de s’employer à mettre
en œuvre la résolution de l’Althing en date du 5 mai 1959 relative
à l'élargissement de la juridiction sur les pêcheries autour de l'Islande
mais notifiera six mois à l’avance au Gouvernement de la République
fédérale d'Allemagne toute mesure en ce sens; au cas où surgirait
un différend en la matière, la question sera portée, à la demande de
l’une ou l’autre partie, devant la Cour internationale de Justice.»

A mon avis, les termes clairs de l’échange de notes, les échanges dipio-
matiques entre les Parties et les entretiens entre le Royaume-Uni et
l'Islande — qui présentent de l’intérêt pour l'affaire concernant la Répu-
blique fédérale en ce qu’ils éclairent un peu l'attitude du Gouvernement
islandais — ne permettent pas de douter que le différend envisagé dans
le passage cité, dont l’une ou l’autre Partie pouvait saisir la Cour, était
un différend sur le point de savoir si une mesure prise unilatéralement par
l'Islande pour étendre sa compétence en matière de pêche au-delà de la
limite convenue à l’époque était ou n’était pas valable en droit interna-
tional. Etant donné la nature même du problème, les Parties n’avaient pas
pu avoir l'intention de faire régler par la Cour des questions de droits
préférentiels et historiques, de conservation et de limitation des prises,
qui ne se prêtent pas à une délimitation ou à une extension unilatérale

76
COMPÉTENCE PÊCHERIES (OP. DISS. ONYEAMA) 248

sur le terrain et ne peuvent que faire l’objet d'un régime spécial, et qui,
d’après moi, sortent du cadre du différend et des négociations qui
devaient aboutir à l’échange de notes. Les pourparlers et les échanges
diplomatiques postérieurs au dépôt de la requête de la République fédé-
rale d'Allemagne, où certaines mesures de conservation étaient envisagées,
visaient manifestement à établir un modus vivendi entre les Parties pendant
une période d’adaptation!, et ne modifiaient en rien la nature de la
demande soumise à la Cour.

Il convient de relever qu’en réponse à l’aide-mémoire du 31 août 1971
par lequel l'Islande notifiait à la République fédérale d'Allemagne son
intention d'étendre sa zone de compétence exclusive de manière à inclure
les espaces marins situés au-dessus du plateau continental, la tracé exact
de la zone devant être précisé à une date ultérieure, la République fédérale
d'Allemagne, par un aide-mémoire du 27 septembre 1971, a réaffirmé
l'opinion «selon laquelle le droit international n’admet pas qu’un Etat
riverain s arroge unilatéralement un pouvoir souverain sur des zones de
la haute mer ».

Ce membre de phrase me parait indiquer exactement comment la
République fédérale d’Allemagne concevait le différend que I’échange
de notes prévoyait de porter devant la Cour et que concerne la présente
instance; et puisque l’Islande n’a pas, pour sa part, sollicité le concours
d’autres Etats pour mettre en vigueur des mesures de conservation et
n’a revendiqué aucun droit préférentiel auquel la République fédérale
se serait opposée, on peut, je crois, affirmer sans hésitation qu’il existait
un différend entre les Parties au sujet de la validité de l'élargissement
envisagé par l'Islande de sa compétence exclusive en matière de pêche
et qu’il n’y en avait aucun au sujet de ses droits préférentiels en tant
qu'Etat riverain dans une situation spéciale.

A l'issue de la phase juridictionnelle de la présente instance, la Cour,
ayant examiné brièvement le déroulement des négociations entre les
Parties «afin de bien préciser la portée et le but de l’échange de notes de
1961 2», s’est exprimée en ces termes:

«Cet historique des négociations renforce la thèse selon laquelle
la Cour est compétente en l’espèce et fait ressortir que l'intention
véritable des Parties était de donner au Gouvernement de la Répu-
blique fédérale d'Allemagne les mêmes assurances que celles qui
avaient été fournies au Royaume-Uni, notamment le droit de contester
devant la Cour la validité de tout nouvel élargissement de la compétence
de l'Islande en matière de pêcheries dans les eaux recouvrant son
plateau continental au-delà de la limite de 12 milles 3.» (Les italiques
sont de nous.)

Et la Cour ajoutait plus loin 4:

! Voir l'annexe E au mémoire de la République fédérale d'Allemagne sur le fond.
2 CAS. Recueil 1973, p. 56.

3 Ibid., p. 58.

4 Ibid., p. 64.

77
COMPÉTENCE PÊCHERIES (OP. DISS. ONYEAMA) 249

«Il faut également tenir compte de ce que le demandeur a indiqué,
dans ses thèses présentées à la Cour, que si l'Islande en tant qu’Etat
riverain essentiellement tributaire des pêcheries côtières pour sa sub-
sistance ou son développement économique, fait valoir la nécessité
d'un régime spécial de conservation des pêcheries (notamment un
régime lui conférant des droits prioritaires) dans les eaux adjacentes
à ses côtes mais situées au-delà de la zone exclusive de pêche prévue
dans l'échange de notes de 1961, elle peut légitimement poursuivre
cet objectif par voie de collaboration et d’entente avec les autres
pays intéressés et non pas en s’attribuant unilatéralement des droits
exclusifs dans lesdites eaux. Le fait que l'Islande est exceptionnelle-
ment tributaire de ses pêcheries et le principe de la conservation des
stocks ayant été reconnu, il reste le point de savoir si l'Islande a la
compétence voulue pour s’attribuer unilatéralement une juridiction
exclusive en matiére de pêcheries au-dela de 12 milles. En la présente
phase de l'instance, la Cour n’a à se prononcer que sur sa compé-
tence pour trancher ce point. » (Les italiques sont de nous.)

J’interprète ce passage comme suit: ayant été reconnus par la Répu-
blique fédérale d'Allemagne, la situation spéciale de l'Islande et le prin-
cipe de la conservation, sources des droits préférentiels de l'Islande, ne
sont pas en cause dans la présente instance; et la question qui reste
soumise à la Cour est «de savoir si l'Islande a la compétence voulue
pour s’attribuer unilatéralement une juridiction exclusive en matière
de pêcheries au-delà de 12 milles». La Cour s’est déclarée compétente
pour trancher ce point et, à mon avis, elle ne peut pas maintenant
élargir sa juridiction en interprétant le différend d’une manière extensive.
La compétence de la Cour repose sur le consentement des Parties, tel
qu'il s’est exprimé dans l'échange de notes qui, à son tour, spécifie le
différend que les Parties étaient convenues de soumettre à la Cour;
la compétence de la Cour doit toujours être interprétée strictement et elle
doit être déclinée quand il n’est pas certain que les Parties y ont consenti.

En la présente espèce, il ne semble exister aucun litige entre les Parties à
propos des questions sur lesquelles la Cour s’est prononcée dans les sous-
paragraphes 3 et 4 du dispositif de l’arrêt, et qui ne sont pas visées par la
clause compromissoire contenue dans l'échange de notes, dont la Cour
tire sa compétence. Dans la troisième conclusion qu'elle a présentée dans
son mémoire sur le fond, la République fédérale d'Allemagne est partie
de l’hypothèse que l'Islande, en tant qu’Etat riverain spécialement tribu-
taire de la pêche, établirait la nécessité de mesures de conservation des
stocks de poisson dans les eaux adjacentes à ses côtes, au-delà des limites
de la juridiction islandaise acceptée dans l'échange de notes du 19 juillet
1961; or l'Islande n'a pas invité la Cour à se prononcer sur des mesures de
conservation, et si une partie à un différend demande à la Cour de régler
un autre différend que celui dont elle est saisie, cela ne saurait remplacer
le consentement de toutes les parties, qui est la condition préalable de la
juridiction de la Cour. Pour les raisons qui viennent d’être exposée, je

78
COMPÉTENCE PÊCHERIES (OP. DISS. ONYEAMA) 250

suis parvenu à la conclusion que la Cour a excédé sa compétence en
statuant sur les sujets traités dans les sous-paragraphes 3 et 4 du dispositif
de l’arrêt; elle aurait dû se borner à décider si l'élargissement par l'Islande
de sa zone de compétence exclusive au-delà de la limite de 12 milles con-
venues entre les Parties dans l’échange de notes de 1961 était valable en
droit international. C'était la le seul différend qui lui était soumis et pour
lequel elle avait compétence.

J'en viens à la quatrième conclusion de la République fédérale d’Alle-
magne suivant laquelle les actes des garde-côtes islandais visant à gêner,
par la menace ou Femploi de la force, les navires de pêche immatriculés
dans la République fédérale d'Allemagne ou à entraver leurs opérations
de pêche sont contraires au droit international et PIslande doit à ce titre
réparation à la République fédérale d'Allemagne. J’estime que la Cour est
compétente pour connaître de la demande ainsi présentée, les actes in-
criminés tenant directement au fait que I’Islande s’est efforcée d’appliquer
extension de sa compétence en matière de pêche avant que la Cour ait
pu se prononcer sur sa validité comme le prévoyait l’échange de notes de
1961. A mon avis, quand les Parties ont conféré compétence à la Cour,
elles avaient certainement envisagé la possibilité de demandes en répara-
tion en cas de manquement a accord consacré par l’échange de notes,
et les actes précis dont il s’agit en l’espèce me semblent rentrer dans le
cadre de ce que l’échange de notes appelle un différend relatif à l’élargis-
sement.

Si, comme je le crois, la Cour est compétente pour examiner la demande
en réparation, les motifs invoqués pour rejeter cette demande me parais-
sent totalement inadéquats. En premier lieu, la République fédérale
d'Allemagne ne demandait pas une réparation chiffrée mais une déclara-
tion de principe précisant :

a) que les entraves apportées par les garde-côtes islandais aux navires
de pêche immatriculés dans la République fédérale d'Allemagne sont
illicites ;

b) que l’Islande est responsable du préjudice causé;

c) que l'Islande a l'obligation de réparer entièrement le préjudice effecti-
vement subi de ce fait par la République fédérale et par ses ressortis-
sants.

En second lieu, et quand bien même on aurait demandé le versement
d’une somme déterminée, la Cour n’est pas dépourvue de moyens pour
obtenir des renseignements complémentaires sur n'importe quel aspect
d'une demande, si elle le juge nécessaire dans l’intérêt de la justice 1.

1 Voir, par exemple, l’article 57, paragraphes 1 et 2, du Règlement de la Cour.

 

79
COMPÉTENCE PÊCHERIES (OP. DISS. ONYEAMA) 251

Statuer que le règlement par lequel l’Islande a prétendu élargir sa com-
pétence en matière de pêche au-delà de la limite convenue dans l’échange
de notes est inopposable à la République fédérale d'Allemagne me paraît
avoir pour conséquence nécessaire que les actes accomplis pour l'appliquer
aux navires de pêche allemands sont contraires au droit. Pour rester dans
la logique de son arrêt, la Cour aurait dû faire une déclaration de principe
générale comme celle qui lui était demandée dans la conclusion du
mémoire de la République fédérale d’Allemagne sur le fond.

(Signé) Charles D. ONYEAMA.

80
